10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

THE HONORABLE RICHARD A. JONES

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

BRUCE BYLES, individually, and on CASE NO. C16-0834-JCC

behalf of all others similarly situated,
ORDER

Plaintiff,
V.

ACE PARKING MANAGEMENT, INC.,

Defendant.

 

 

 

 

This matter comes before the Court on Plaintiff's unopposed motion for attorney fees and
costs and for class representative service award (Dkt. No. 36). Having thoroughly considered the
parties’ briefing and the relevant record, the Court hereby GRANTS the motion for the reasons
explained herein.

I. BACKGROUND

The facts of this case have been discussed in prior orders, and the Court will not repeat
them here. (See Dkt. Nos. 24, 33, 42.) Most recently, the Court granted Plaintiff's unopposed
motion for final approval of class action settlement. (See Dkt. No. 42.) Plaintiff now moves for
an award of attorney fees.

id
Hf
ORDER

C16-0834-JCC
PAGE - 1

 
10
11
12
13
14
15
16
17
18
19
20
21
2
23
24
25
26

 

 

I. DISCUSSION

A. Attorney Fee Request

Before the Court may award attorney fees to a prevailing party, the Court must determine
that the award is “reasonable.” See Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). District
courts employ a two-step process to calculate a reasonable fee award. Fischer v. SJB-P.D. Inc.,
214 F.3d 1115, 1119 (9th Cir. 2000). First, the Court calculates “the presumptive lodestar figure
by multiplying the number of hours reasonably expended on the litigation by the reasonable
hourly rate.” Intel Corp. v. Terabyte Int'l, Inc., 6 F.3d 614, 622 (9th Cir. 1993). Second, the
Court may adjust this figure based on several factors not included in the lodestar calculation. See
Kelly v. Wengler, 822 F.3d 1085, 1099 (9th Cir. 2016). There is a “strong presumption” that the
lodestar figure represents the reasonable fee. See City of Burlington v. Dague, 505 U.S. 557, 562
(1992),

To determine a reasonable billing rate, the Court generally looks to “the forum in which
the district court sits.” Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th Cir. 2008). The
reasonable hourly rate is determined “by reference to the fees that private attorneys of an ability
and reputation comparable to that of prevailing counsel charge their paying clients for legal work
of similar complexity.” Welch v. Metro. Life Ins. Co., 480 F.3d 942, 946 (9th Cir. 2007). The
Court finds that the proposed rates for the attorneys—$550 per hour for Darrell L. Cochran, $300
per our for Christopher E. Love, $400 per hour for Loren A. Cochran, $450 per hour for
Thoams B. Vertetis, and $300 per hour for Kevin M. Hastings—are reasonable compared to
similar attorneys in the Seattle area. (See Dkt. No. 37.)

“The number of hours to be compensated is calculated by considering whether, in light of
the circumstances, the time could reasonably have been billed to a private client.” Moreno v. City
of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008). Counsel “should make a good faith effort to
exclude from a fee request hours that are excessive, redundant, or otherwise unnecessary .. . .”

Hensley, 461 U.S. at 434. The Court finds that the number of hours expended was reasonable.

ORDER
C16-0834-JCC
PAGE - 2

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

First, counsel put forward significant effort in ensuring that the majority of the work was
performed by junior attorneys who billed at lower rates. (Dkt. No. 37 at 19-23.) Second, the total
amount of hours spent on this litigation—288.3—is reasonable considering the age of the case,
the procedural history which included an appeal, settlement negotiations, and dispositive motions
practice. (See Dkt. No. 37.) Therefore, the Court finds that Plaintiff's calculation of a lodestar
figure of $94,660 is accurate and reasonable.

Finally, under a percentage-of-recovery cross check, a requested fee award under fee
shifting statutes is reasonable when it does not exceed “half of the total amount of money going
to class members and their counsel.” Tait v. BSH Home Appliances Corp., 2015 WL 4537463,
slip op. at 14 (C.D. Cal. 2015) (quoting Pearson v. NBTY, Inc., 772 F.3d 778, 782 (7th Cir.
2014)). The amount requested here—$80,000—constitutes half of the total $160,000 going to
class members and their counsel. Additionally, class counsel is requesting $80,000, instead of the
total $94,660 lodestar figure. This further supports the finding that class counsel’s requested fee
award of $80,000 is reasonable.

B. Plaintiff Byles’s Service Award

Service awards given to lead plaintiffs help promote the public policy of encouraging
individuals to undertake the responsibility of representative lawsuits. Rodriguez v. W. Publ’g
Corp., 563 F.3d 948, 958-59 (9th Cir. 2009). Plaintiff Byles participated meaningfully in a
contested lawsuit, remained willing to provide assistance to the parties for over three years, and
provided class counsel with evidence of the claims and his consent to make strategic decisions
about the case. (See Dkt. No. 36 at 10.) Therefore, the Court finds that class counsel’s request of
a $15,000 award for Plaintiff Byles is reasonable.

Hil. CONCLUSION

For the foregoing reasons, Plaintiff's unopposed motion for attorney fees and costs and
for class representative service award (Dkt. No. 36) is GRANTED.
It
ORDER

C16-0834-JCC
PAGE -3

 
we Bo

So 3 ST DH A

10
11
12
13
14
15
16
17
18
19
20
21
a
23
24
25
26

 

 

p

DATED this? day of August 2019.

ORDER
C16-0834-JCC
PAGE - 4

 

Richard A. Jones
UNITED STATES DISTRICT JUDGE

 
